This is a criminal complaint and warrant charging the defendant with the illegal parking of an automobile on a highway in the city of Providence. The case was heard in the superior court by a justice thereof sitting without a jury. He adjudged the defendant guilty and the latter duly prosecuted his bill of exceptions to this court.
The defendant waived any question concerning the constitutionality of the pertinent statutes and regulations. It *Page 102 
was not disputed that the automobile was parked in an area where parking was prohibited. It was agreed by the parties that the sole issue was the sufficiency of the evidence to support the conclusion that the defendant had parked or allowed the automobile to be parked in violation of law. The decisive question therefore is whether, in the absence of any rule of evidence appearing in the enabling statute or municipal traffic regulations, the mere proof of the registration of the automobile in defendant's name, without more, is enough to support an inference that he had parked or allowed the automobile to be so parked, and to sustain a conviction if such inference is not explained or refuted by other evidence.
The court as constituted at the time the case was argued is evenly divided as to the correct answer to the above question. Under these circumstances the defendant's exception cannot be sustained, and therefore the decision of the superior court finding the defendant guilty stands.
The case is remitted to the superior court for further proceedings.